ORDER
The petition for writ of certiorari seeks review of a Superior Court judgment which reversed a decision of the Rhode Island Commission for Human Rights. Our review of the papers presented, however, reveals that petitioner did not file his petition within 20 days of the date on which judgment was properly entered in this matter, i.e. February 8,1982, as is required by General Laws of 1956 (1977 Reenactment) § 42-35-16. In these circumstances, we do not reach the merits of the Superior Court ruling.
The petition for writ of certiorari is de-niec^-